Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 17, 2020.  The applicant’s claim for benefit of application 16721573, filed December 19, 2019, and provisional application 62782269, filed December 19, 2018, has been received and acknowledged.  
Claims 1-19 are currently pending and have been examined.  
EXAMINER’S NOTE: The Examiner notes that there is no claim 19.  Instead, the claims jump from claim 18 to claim 20.  For purposes of examination, the Examiner is referring to listed claim 20 as “Claim 19.”  

Information Disclosure Statement
The information disclosure statements filed April 12, 2021, and October 19, have been considered by the Examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is listed but there is no claim 19 preceding it.  As a result, the Examiner has renumbered claim 20 as “Claim 19” for the purposes of this office action.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19:  Claim 1 recites “wherein the order for the first product is fulfilled after the order for the first product has been authorized.”  It is unclear if the fulfilment of the order is intended to be part of the recited method or if it is external to the claim.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the fulfillment of the order is part of the recited method.
Claims 2-12 inherit the deficiencies of claim 1.
Claims 13-19 are rejected for similar reasons.
Claim 2:
Claims 6 and 18:  Claim 6 recites “wherein received request.”  It is unclear if this is intended to refer to the request that is received in claim 2 or if this is a different request.  For purposes of examination, the Examiner is interpreting the request as being the request received in claim 2.
Claim 18 is rejected for similar reasons.
Claim 9:  Claim 9 recites “the destination device.”  There is insufficient antecedent basis for this device.  Further, it is unclear what device this is referring to.  Is this referring to the delivery device that was previously recited in claim 8?  For purposes of examination, the Examiner is interpreting the “destination device” as the “delivery device.
Further, claim 9 recites “without traversing a portion of the path a second time.”  This limitation is unclear. The path has not been traversed a first time so it is unclear what is meant by not traversing it a second time.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 9.
Claims 14-15 and 17-18:
Further, it is unclear if the order information, the first product, and the received order are intended to be the same as those recited in claim 13. For purposes of examination, the Examiner is interpreting them as being the same.
Further, it is unclear if the “identifying” step is intended to identify something different than what was identified in claim 13. For purposes of examination, the Examiner is interpreting them as being the same.
Further, it is unclear if the order validation request message is intended to be the same as the message recited in claim 13. For purposes of examination, the Examiner is interpreting them as being the same.
Further, it is unclear if the response is intended to be the same response recited in claim 13.  For purposes of examination, the Examiner is interpreting them as being the same.
Claims 15 and 17-18 inherit the deficiencies of claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the instant case, claim 14 fails to further limit the subject matter of the claim upon which it depends.  Claim 14 depends from independent claim 13 and recites the same limitations as claim 13, raising many issues of antecedent basis as discussed above, and without further narrowing claim 13.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claims 15 and 17-18 inherit the deficiencies of claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 13-14, and 19 recite a method, a non-transitory computer readable storage medium, and an apparatus for ordering products.  With respect to claim 1, claim elements extracting order information and identifying that the order is associated with registration information, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as 
The judicial exception is not integrated into a practical application.  Claims 1, 13-14, and 19 each recites receiving and sending data.  These limitations are considered to be insignificant extra-solution activity.  Further, claim 19 recites a memory, a processor, and a communication interface.  These elements are recited at a high level of generality, i.e., as generic computer components performing generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 13-14, and 19 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite receiving and sending data.  Per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
Further, as discussed above with respect to integration of the abstract idea into a practical application, claim 19 recites a memory, a processor, and a communication interface at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Thus, claims 1, 13-14, and 19 are not patent eligible.
Claims 2-12 and 15-18 depend from claims 1 and 13-14.  Claims 2, 4-5, and 16-17 are directed to receiving, sending, and storing information which, as discussed above, are considered to be well-understood, routine, and conventional functions.  Claims 3 and 15 are directed to identifying that the order should be delivered to a location within a time frame and are further directed to the abstract idea.  Claims 6 and 18 are directed to the type of request and are further directed to the abstract idea.  Claim 7 is directed to the type of registration information, identifying that the order was received based on information from the user device, and identifying that the registration information matches the user device identifying information and are further directed to the abstract idea.  Claim 8 is directed to identifying a second order and is further directed to the abstract idea.  Claim 8 is further directed to receiving and sending information which, as discussed above, are considered to be well-understood, routine, and conventional functions.  Claim 9 is directed to sending specific routing information to a device and is further directed to the abstract idea.  Claim 10 is directed to identifying a first vendor and is further directed to the abstract idea.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379215 A1 to Clerkin (hereinafter “Clerkin”), in view of US 9,811,838 B1 to Daire et al. (hereinafter “Daire”).
Claims 1, 13-14, and 19:  Clerkin discloses a “method for facilitating supervisory control of payment transactions initiated using a computing device.” (See Clerkin, at least Abstract).  Clerkin further discloses a memory (See Clerkin, at least para. [0041], processing server includes a memory); a processor (See Clerkin, at least para. [0037], processing server includes a processing unit; para. [0063], ; and a communication interface (See Clerkin, at least paras. [0035], [0039] processing server includes a receiving unit that receives data and a transmitting unit that transmits data over communications network).  Clerkin further discloses:
receiving registration information that identifies…a supervisor device (See Clerkin, at least para. [0023], supervisor registers a transaction account for supervision with the processing server and provides a device identifier associated with a supervisor device such as a MAC address, email address, phone number, etc.; para. [0025], supervisor also provides device identifiers for subordinate device associated with a subordinate with account access);
extracting order information that identifies a first product from a received order (See Clerkin, at least para.[0029], subordinate selects products for purchase; transaction details are submitted by the subordinate device to the processing server including transaction amount, merchant name, and any other data associated with the transaction);
identifying that the order for the first product is associated with the registration information that identifies the first business name, the payment information, the first worksite location, and the supervisor device (See Clerkin, at least para.[0030], processing server receives the transaction details and identifies the transaction controls set by the supervisor based on the subordinate device identifier used to transmit ;
sending an order validation request message to the supervisor device (See Clerkin, at least para. [0031], processing server transmits the transaction details or information included to the supervisor device) ; and
receiving a response to the validation request message that identifies that the order for the first product has been authorized, wherein the order for the first product is fulfilled after the order for the first product has been authorized (See Clerkin, at least para. [0031], supervisor device receives decision data input by the supervisor that the transaction is authorized or denied; decision data is electronically transmitted to the processing server; para. [0032], if decision data indicates that the transaction is authorized, payment transaction is processed).
Clerkin does not expressly disclose receiving registration information that identifies a first business name, payment information, a first worksite location.
However, Daire discloses systems and methods “for combining orders for items to be delivered to multiple buyers.”  (See Daire, at least Abstract).  Daire further discloses an order processing module receiving a first order to conduct a first transaction with a first merchant from a first consumer device.  (See Daire, at least col. 16, lines 51-67).  Daire further discloses that the order processing module accesses a consumer profile associated with the first consumer. (See receiving registration information that identifies a first business name, payment information, a first worksite location (See Daire, at least col. 7, lines 50-67, buyer profile stores preferences for various merchants; col. 8, lines 9-20, All-American Bistro is presented to first buyer based on preferences in buyer profile; col. 16, lines 51-67, first consumer contains payment information; col. 7, lines 25-35, buyer profile stores delivery location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin the ability of receiving registration information that identifies a first business name, payment information, a first worksite location as disclosed by Daire since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “to increase the logistical efficiency of the deliveries.”  (See Daire, at least col. 10, lines 1-10).
Claims 13-14 and 19 are rejected for similar reasons.
Claim 17:  The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 14 discussed above.
Clerkin further discloses store the registration information, wherein the registration information is associated with a customer identifier (See Clerkin, at least para. [0023], supervisor registers a transaction account for supervision with .

Claims 2-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clerkin in view of Daire as applied to claims 1 above, and further in view of US 10,321,263 B1 to AlKarmi et al. (hereinafter “AlKarmi”).
Claim 2:  The combination of Clerkin and Daire discloses all the limitations of claim 1 discussed above.
Clerkin further discloses first product is paid for according to the payment information (See Clerkin, at least para. [0032], if decision data indicates that the transaction is authorized, payment transaction is processed).
Neither Clerkin nor Daire expressly discloses receiving a request to review inventory data for the first product that is available for purchase at a store within a distance from the first worksite location based on the store being located within the distance from the first worksite location, wherein the request is received from a user device; sending the first product inventory data to the user device based on the user device being associated with the first business name included in the received registration information; and sending information regarding the order to a delivery device, wherein the first product is picked up at the store and delivered to the first worksite location based on the order information being sent to the delivery device.
However, AlKarmi discloses a system and method in which a “customer may specify, via a mobile device, a current location at which the customer desires to receive a delivery order for food items, as well as a preferred amount of time for the delivery.  In response, food items that are available to be delivered to the current location within the preferred amount of time are identified and presented to the customer.”  (See AlKarmi, at least Abstract).    AlKarmi further discloses transporting the food items in “sophisticated food item containers and/or delivery containers.”  (See AlKarmi, at least Abstract).  AlKarmi further discloses:
receiving a request to review inventory data for the first product that is available for purchase at a store within a distance from the first worksite location based on the store being located within the distance from the first worksite location, wherein the request is received from a user device (See AlKarmi, at least col. 28, line 64 to col. 29, line 15, customer would like to receive delivery of food items at their current location in a short amount of time; customer indicates his/her current location in a mobile application or website associated with the service provider using customer device or the location associated with the customer may be obtained; customer also indicates time period in which customer would like to receive the food items; col. 29, lines 16-30, service provider determines deliverers, available food items and/or estimated delivery times associated with food items to current delivery ;
sending the first product inventory data to the user device based on the user device being associated with the first business name included in the received registration information (See AlKarmi, at least col. 29, lines 32-40, food items are presented to the customer on the customer device); and
sending information regarding the order to a delivery device, wherein the first product is picked up at the store and delivered to the first worksite location based on the order information being sent to the delivery device (See AlKarmi, at least col. 29, lines 45-55, service provider receives order for food item  and sends instructions to one or more deliverers to transport the ordered food items to the delivery location of the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of receiving a request to review inventory data for the first product that is available for purchase at a store within a distance from the first worksite location based on the store being located within the distance from the first worksite location, wherein the request is received from a user device; sending the first product inventory data to the user device based on the user device being associated with the first business name included in the received registration information; and sending information regarding the order to a delivery device, wherein the first product is picked up at the store and delivered to the first worksite location based on the order information being sent to the delivery device as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “cause the food items …to be delivered to the customer in an ideal, expected, or acceptable condition…based on one or more times in which the food item(s) are expected to be consumed.”  (See AlKarmi, at least col. 2, lines 28-45).  
Claim 3: The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 2 discussed above.
Neither Clerkin nor Daire expressly discloses identifying that the order should be delivered to the first worksite location within a time frame associated with the order, wherein the first product is picked up at the store and delivered to the first worksite location within the time frame associated with the order.
AlKarmi further discloses identifying that the order should be delivered to the first worksite location within a time frame associated with the order, wherein the first product is picked up at the store and delivered to the first worksite location within the time frame associated with the order (See AlKarmi, at least col. 28, line 64 to col. 29, line 15, customer would like to receive delivery of food items at their current location in a short amount of time; customer indicates his/her current location in a mobile application or website associated with the service provider using customer device or the location associated with the customer may be obtained; customer also indicates time period in which customer would like to receive the food items; col. 29, lines 45-55, service provider receives order for food item  and sends instructions to one or more deliverers to transport the ordered food items to the delivery location of the customer; col. 12, lines 22-50, single deliverer may deliver multiple food items within the amount of time specified by the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of identifying that the order should be delivered to the first worksite location within a time frame associated with the order , wherein the first product is picked up at the store and delivered to the first worksite location within the time frame associated with the order as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so 
Claims 4 and 16:  The combination of Clerkin and Daire discloses all the limitations of claims 1 and 13 discussed above.
Neither Clerkin nor Daire expressly discloses receiving a confirmation message from the supervisor device that indicates that the first product has been received.
However, AlKarmi discloses receiving a confirmation message from the supervisor device that indicates that the first product has been received (See AlKarmi, at least col. 17, lines 20-36, individual associated with the service provider or customer may indicate via mobile device or mobile application which food items have been taken/picked up; the Examiner notes that, as currently written, the function of indicating that a product has been received via a device is the same regardless of which device indicates it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of receiving a confirmation message from the supervisor device that indicates that the first product has been received as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the 
Claim 16 is rejected for similar reasons.
Claim 5: The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 2 discussed above.
Clerkin further discloses storing the registration information, wherein the registration information is associated with a customer identifier (See Clerkin, at least para. [0023], supervisor registers a transaction account for supervision with the processing server and provides a device identifier associated with a supervisor device such as a MAC address, email address, phone number, etc.; para. [0025], supervisor also provides device identifiers for subordinate device associated with a subordinate with account access; para. [0024], supervisor also provides transaction account number).
Claim 6:  The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 5 discussed above.
Neither Clerkin nor Daire expressly discloses wherein received request includes the customer identifier.
However, AlKarmi discloses wherein received request includes the customer identifier (See AlKarmi, at least col. 28, line 64 to col. 29, line 15, customer would like to receive delivery of food items at their current location in a short amount of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability wherein received request includes the customer identifier as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “cause the food items …to be delivered to the customer in an ideal, expected, or acceptable condition…based on one or more times in which the food item(s) are expected to be consumed.”  (See AlKarmi, at least col. 2, lines 28-45).  
Claim 7:  The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 5 discussed above.
Clerkin further discloses wherein the registration information includes information that identifies the user device (See Clerkin, at least para. [0023], supervisor registers a transaction account for supervision with the processing server and provides a device identifier associated with a supervisor device such as a MAC address, email address, phone number, etc.; para. [0025], supervisor also provides device identifiers for subordinate device associated with a subordinate and the method further comprising:
identifying that the order was received from the user device based on information received from the user device (See Clerkin, at least para.[0030], processing server receives the transaction details and identifies the transaction controls set by the supervisor based on the subordinate device identifier used to transmit the transaction details or information included in the transaction details such as an identifier associated with the transaction account); and
identifying that the registration information that identifies the user device matches the user device identifying information received from the user device (See Clerkin, at least para.[0030], processing server receives the transaction details and identifies the transaction controls set by the supervisor based on the subordinate device identifier used to transmit the transaction details or information included in the transaction details such as an identifier associated with the transaction account).
Claim 8: The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 3 discussed above.
Clerkin does not expressly disclose receiving a second order for a second product that should be delivered to a second worksite location; identifying that the second order is received from a second user device that is associated with additional registration information that includes a second business name; and sending information identifying a second store, the second product, and the second worksite location to the delivery device, wherein the second product is picked up at the second store and delivered to the second worksite location based on the receipt of the second order and according to the additional registration information.
However, Daire discloses:
receiving a second order for a second product that should be delivered to a second worksite location (See Daire, at least col. 17, lines 23-34, order processing module receives a second order to conduct a second transaction with a second merchant from a second consumer device; first and second orders are within a threshold distance of one another; col. 13, lines 33-42, system determines the threshold distance based on geolocations of the buyer devices or on delivery location in buyer profiles);
identifying that the second order is received from a second user device that is associated with additional registration information that includes a second business name (See Daire, at least col. 17, lines 23-34, order processing module receives a second order to conduct a second transaction with a second merchant from a second consumer device; col. 10, lines 45-56, second buyer profile indicates Mex-I-Can is second buyer’s favorite restaurant); and
sending information identifying a second store, the second product, and the second worksite location to the delivery device, wherein the second product is picked up at the second store and delivered to the second worksite location based on the receipt of the second order and according to the additional registration information (See Daire, at least col. 10, lines 1-10, service provider receives orders from the first buyer and the second buyer, combines the orders, sends the orders to the respective merchants, and sends the order information to a single courier; col. 17, lines 35-50, courier picks up the respective orders from the respective merchants and delivers the first good to the first consumer and the second good to the second consumer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Clerkin-Daire-AlKarmi the ability of receiving a second order for a second product that should be delivered to a second worksite location; identifying that the second order is received from a second user device that is associated with additional registration information that includes a second business name; and sending information identifying a second store, the second product, and the second worksite location to the delivery device, wherein the second product is picked up at the second store and delivered to the second worksite location based on the receipt of the second order and according to the additional registration information as further disclosed by Daire since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
Claim 9:  The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 8 discussed above.
Clerkin does not expressly disclose sending routing information to the destination device, the routing information identifying a path that a driver of a delivery vehicle can proceed for picking up the first product at the store, for picking up the second product at the second store, for dropping off the first product at the first worksite location, and for dropping off the second product at the second worksite location without traversing a portion of the path a second time.
However, Daire discloses sending routing information to the destination device, the routing information identifying a path that a driver of a delivery vehicle can proceed for picking up the first product at the store, for picking up the second product at the second store, for dropping off the first product at the first worksite location, and for dropping off the second product at the second worksite location without traversing a portion of the path a second time (See Daire, at least col. 10, lines 1-10, service provider sends the order information to a single courier; col. 17, lines 35-50, courier picks up the respective orders from the respective .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Clerkin-Daire-AlKarmi the ability of sending routing information to the destination device, the routing information identifying a path that a driver of a delivery vehicle can proceed for picking up the first product at the store, for picking up the second product at the second store, for dropping off the first product at the first worksite location, and for dropping off the second product at the second worksite location without traversing a portion of the path a second time as further disclosed by Daire since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “to increase the logistical efficiency of the deliveries.”  (See Daire, at least col. 10, lines 1-10).
Claim 10: The combination of Clerkin and Daire discloses all the limitations of claim 1 discussed above.
Neither Clerkin nor Daire expressly discloses sending inventory requests to one or more vendor computers that identifies the first product; receiving the first product inventory data from the one or more vendor computers; and identifying that a first vendor of one or more vendors can fulfill the order.
However, AlKarmi discloses:
sending inventory requests to one or more vendor computers that identifies the first product (See AlKarmi, at least col. 28, line 64 to col. 29, line 15, customer would like to receive delivery of food items at their current location in a short amount of time; customer indicates his/her current location in a mobile application or website associated with the service provider using customer device or the location associated with the customer may be obtained; customer also indicates time period in which customer would like to receive the food items; col. 29, lines 16-30, service provider determines deliverers, available food items and/or estimated delivery times associated with food items to current delivery location; col. 10, lines 5-28, upon determining the customer location, service provider determines particular food items that are available to be delivered to the current/delivery location of the customer within the specified amount of time; col. 10, lines 64-67, customer may not specify particular food items; may just indicate “I am hungry” or “I want lunch for two in 15 minutes”, i.e., first product is lunch);
receiving the first product inventory data from the one or more vendor computers (See AlKarmi, at least col. 29, lines 16-30, service provider determines deliverers, available food items and/or estimated delivery times associated with food items to current delivery location; col. 10, lines 5-28, upon determining the customer location, service provider ; and
identifying that a first vendor of one or more vendors can fulfill the order (See AlKarmi, at least col. 29, lines 16-30, service provider determines deliverers, available food items and/or estimated delivery times associated with food items to current delivery location; col. 10, lines 5-28, upon determining the customer location, service provider determines particular food items that are available to be delivered to the current/delivery location of the customer within the specified amount of time; food item availability data is presented to the customer via web site and/or mobile application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of sending inventory requests to one or more vendor computers that identifies the first product; receiving the first product inventory data from the one or more vendor computers; and identifying that a first vendor of one or more vendors can fulfill the order as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 
Claim 11:  The combination of Clerkin and Daire and AlKarmi discloses all the limitations of claim 10 discussed above.
Neither Clerkin nor Daire expressly discloses identifying that the first vendor is preferred over a second vendor of the one more vendors based on at least one of customer preference information or information received from the supervisor device.
However, AlKarmi discloses identifying that the first vendor is preferred over a second vendor of the one more vendors based on at least one of customer preference information or information received from the supervisor device (See AlKarmi, at least col. 11, lines 1-10, service provider determines merchants/deliverers based on customer preferences or previously ordered items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of identifying that the first vendor is preferred over a second vendor of the one more vendors based on at least one of customer preference information or information received from the supervisor device as disclosed by AlKarmi since the claimed 
Claim 12:  The combination of Clerkin and Daire discloses all the limitations of claim 1 discussed above.
Neither Clerkin nor Daire expressly discloses receiving an order for a second product; identifying that the second product should be prepared for pickup at a first vendor of one or more vendors; and sending the order for the second product to the first vendor, wherein the second product is picked up at the first vendor after the order for the second product is received.
However, AlKarmi discloses:
receiving an order for a second product (See AlKarmi, at least col. 12, lines 22-54, customer orders food items from multiple merchants; customer orders a cheeseburger from Bob’s Burgers and a salad from the Salad Hut);
identifying that the second product should be prepared for pickup at a first vendor of one or more vendors (See AlKarmi, at least col. 12, lines 22-54, customer orders food items from multiple merchants; customer ; and
sending the order for the second product to the first vendor, wherein the second product is picked up at the first vendor after the order for the second product is received (See AlKarmi, at least col. 12, lines 22-54, service provider instructs a single deliverer to pick up the first food item from a first location of the first merchant and a second location of the second merchant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of receiving an order for a second product; identifying that the second product should be prepared for pickup at a first vendor of one or more vendors; and sending the order for the second product to the first vendor, wherein the second product is picked up at the first vendor after the order for the second product is received as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “cause the food items …to be delivered to the customer in an ideal, expected, or acceptable condition…based on one or more times in which the 
Claim 15: The combination of Clerkin and Daire discloses all the limitations of claim 14 discussed above.
Neither Clerkin nor Daire expressly discloses identify that the order should be delivered to the first worksite location within a time frame associated with the order, wherein the first product is picked up at the store and delivered to the first worksite location within the time frame associated with the order.
AlKarmi further discloses identify that the order should be delivered to the first worksite location within a time frame associated with the order, wherein the first product is picked up at the store and delivered to the first worksite location within the time frame associated with the order (See AlKarmi, at least col. 28, line 64 to col. 29, line 15, customer would like to receive delivery of food items at their current location in a short amount of time; customer indicates his/her current location in a mobile application or website associated with the service provider using customer device or the location associated with the customer may be obtained; customer also indicates time period in which customer would like to receive the food items; col. 29, lines 45-55, service provider receives order for food item  and sends instructions to one or more deliverers to transport the ordered food items to the delivery location of the customer; col. 12, lines 22-50, single deliverer may deliver multiple food items within the amount of time specified by the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability of identify that the order should be delivered to the first worksite location within a time frame associated with the order , wherein the first product is picked up at the store and delivered to the first worksite location within the time frame associated with the order as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “cause the food items …to be delivered to the customer in an ideal, expected, or acceptable condition…based on one or more times in which the food item(s) are expected to be consumed.”  (See AlKarmi, at least col. 2, lines 28-45).  
Claim 18: The combination of Clerkin and Daire discloses all the limitations of claim 17 discussed above.
Neither Clerkin nor Daire expressly discloses wherein received request includes the customer identifier.
However, AlKarmi discloses wherein received request includes the customer identifier (See AlKarmi, at least col. 28, line 64 to col. 29, line 15, customer would like to receive delivery of food items at their current location in a short amount of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system and method of Clerkin and the delivery system and method of Daire the ability wherein received request includes the customer identifier as disclosed by AlKarmi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “cause the food items …to be delivered to the customer in an ideal, expected, or acceptable condition…based on one or more times in which the food item(s) are expected to be consumed.”  (See AlKarmi, at least col. 2, lines 28-45).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625